United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Redmond, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0161
Issued: May 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2015 appellant, through counsel, filed a timely appeal from a
September 4, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty due to factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances included in
the Board’s prior decision are incorporated herein by reference. The facts relevant to this appeal
will be set forth.
1

5 U.S.C. § 8101 et seq.

On January 6, 2012 appellant, then a 51-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging major depression, panic attacks, and anxiety
causally related to factors of her federal employment. She stopped work on December 12, 2011.
In a January 11, 2012 statement, appellant related that she worked as a letter carrier since
1984. She injured her elbow in 2002 and her shoulder in 2003. In 2008, appellant relocated to
work as a supervisor. She experienced difficulties with a supervisor who used work time
inappropriately and with the new postmaster, who changed her schedule and implemented
policies that violated the union contract. In 2010, appellant alleged that the postmaster marked
her absent without leave when her flight was cancelled after she had visited her terminally ill
mother.
In March 2011, appellant returned to work after her mother died and found that the office
had relocated and she had 40 more employees to supervise. She contended that the employing
establishment wanted her to work fewer hours with an increased workload. Rich Miele, a
manager in charge of the operation, instructed appellant to manually fix express mail that had
been scanned or delivered improperly. Appellant’s work location had poor results for delivering
packages, so he ordered her to manually scan parcels so that the office could “get off the poor
performers list.” She received calls from customers who were not getting their packages.
Mr. Miele would give carriers a 1260 form and indicate that they ended the tour without
overtime even if this was inaccurate. Appellant related, “I did this a few times because I was
given a direct order to do so, but felt bad because it was wrong.” On November 23, 2011 she
refused to change the times for the carrier who worked overtime. J.C., a fellow supervisor, took
family and medical leave to which she was not entitled. Appellant was not comfortable breaking
rules. She began to have attacks of stress and stated, “Part of what was causing my attacks was
the notion that if I reported what I knew about my fellow supervisor, they could possibly lose
their jobs.”
In a statement dated February 27, 2012, Mr. Miele advised that appellant requested his
assistance in 2010 because the postmaster, Harleynda Wilcox, had changed appellant’s work
hours such that appellant could not easily attend Employees’ Assistance Program sessions. In
August 2012, Ms. Wilcox indicated that carriers on the “no lunch” list could not work overtime.
Appellant questioned Ms. Wilcox about this action in light of prior grievances, after which
Ms. Wilcox changed appellant’s work schedule. In 2011, Mr. Miele became postmaster. He
related that the employing establishment had “more work to do with fewer employees.” From
March 2011 to January 2012, Mr. Miele was under pressure to have carriers finish by 5:00 p.m.
He “gave direct orders to [appellant] to ensure that any employee who worked over 10 hours
would fill out a 1260 stating their end tour time was 10 hours or less.” Mr. Miele asserted:
“In July and August 2011, our office kept showing up on the poor performance
list for scans for express mail and delivery confirmation packages. I tried
everything I could think of to improve our performance, but nothing seemed to
work. I finally gave direct orders to [appellant] that when she checked our
express mail delivery and delivery confirmation labels at the end of the day, to fix
any errors. That meant she would have to manually input false information so
that we could get off the poor performer list. When [appellant] told me that she
had been told not to do that by [a manager], I told her to still do it anyway. When

2

she finally refused to do it anymore, I assigned that task to my morning
supervisors.”
Mr. Miele also ordered appellant in September and October 2011 to “falsely manually
input any missing scans” on parcels not sorted before carriers left on their routes. In
October 2011, he instructed her to enter time for J.C.’s absence as sick leave instead of annual
leave because he “did not want to make any waves with [J.C.] and thought that someone else
would tell her that she was not entitled to use that type of leave.”
On February 29, 2012 appellant again described the actions to which she attributed her
condition. She provided the dates from October through November 2011 that Mr. Miele had
instructed her “to change carrier clock rings so our office did not show any penalty overtime.”
By decision dated April 13, 2012, OWCP denied appellant’s claim, finding that she had
not established any compensable employment factors. On May 11, 2012 appellant requested an
oral hearing.
A hearing was held on October 25, 2012. Appellant’s counsel attributed appellant’s
condition to management instructing her to manipulate data to meet standards, as confirmed by
Mr. Miele.
In a report dated November 12, 2012, Dr. David P. Shaw, a Board-certified psychiatrist,
noted that appellant was “repeatedly asked to bend or to break the rules, or to overlook someone
else ignoring the rules and guidelines.” He related that Mr. Miele advised appellant to manually
input inaccurate data, and that managers used work time for personal business, misrepresented
vacation days, and changed her schedule when she was on vacation. Appellant had an additional
40 employees when she returned to work in March 2011 after the death of her mother. She
addressed angry complaints from customers because packages were not delivered. Dr. Shaw
diagnosed moderate major depression, anxiety disorder with panic attacks, and post-traumatic
stress disorder and found that she could no longer perform her usual work. He attributed
appellant’s condition, in part, to work stressors that occurred during the course of her usual
employment.
In a decision dated January 2, 2013, an OWCP hearing representative set aside the
April 13, 2012 decision. She found that appellant had established as compensable work factors
that in July and August 2011 Mr. Miele instructed her to fill out 1260 forms indicating that
carriers worked 10 hours or less even if they worked more than 10 hours and to fix errors in
Express Mail delivery. In October and November 2011, Mr. Miele told appellant to falsely
change scans on express mail. The hearing representative concluded, “Therefore, I find that
[appellant] has established [employing establishment] error or abuse in July, August, September,
and October 2011, when Mr. Miele directed [her] to input false information regarding inputting
carrier time, scanning express mail delivery, delivery confirmation, and [J.C.’s] [Family Medical
Leave Act (FMLA)].” She instructed OWCP to prepare a statement of accepted facts (SOAF)
describing the compensable and noncompensable work factors and refer appellant for a second
opinion examination.

3

In a January 18, 2013 SOAF, OWCP listed as compensable factors of employment that
Mr. Miele told her to change scans on express mail and carrier clock rings, instructed her to hand
out 1260s, and advised her to allow J.C. to take leave under FMLA when it was not warranted.
On February 6, 2013 OWCP referred appellant to Dr. Douglas Robinson, a Boardcertified psychiatrist, for a second opinion examination.
In a report dated February 28, 2013, Dr. Robinson discussed appellant’s work history and
the factors to which she attributed her condition. He also described the work stressors that
occurred outside of work, including a custody dispute over grandchildren. Dr. Robinson
diagnosed recurrent major depressive disorder, panic disorder with agoraphobia, and some
obsessive-compulsive personality traits. He found that the compensable work factors “did not
directly cause, aggravate, precipitate, or accelerate the identified psychiatric disorders.”
Dr. Robinson opined that appellant’s condition occurred one year or more before the events of
October 2011 and found that she had not adjusted to her transfer to a new work location. He
noted that she did not sustain panic disorder and recurrent depression until “significant personal
stressors.” Dr. Robinson determined that appellant’s personality caused her to see incidents as
illegal or wrong doing. He found that the SOAF did not establish her allegations against her
supervisor and thus it was “unclear whether her perceptions are valid and if such behaviors
represented a violation or some form of illegal activity.”
By decision dated April 25, 2013, OWCP denied appellant’s emotional condition claim,
finding that the weight of the medical evidence established that she did not sustain any condition
as a result of the accepted employment factors.
On April 30, 2013 appellant, through her counsel, requested a review of the written
record.2
In a report dated May 20, 2013, Dr. Shaw diagnosed a single episode of moderate major
depression, anxiety disorder with panic attacks, and post-traumatic stress disorder. He noted that
appellant’s supervisor instructed appellant to ignore or break the rules. Dr. Shaw opined that
“work factors have certainly contributed to [appellant’s] emotional condition. Her family,
personal and occupational history, and perhaps her genetic vulnerability, rendered her unable to
cope with and conflicted over requirements to violate [employing establishment], and union
rules.”
By decision dated November 5, 2013, an OWCP hearing representative affirmed the
April 25, 2013 decision. She found that the opinion of Dr. Robinson represented the weight of
the evidence and established that appellant had not established a causal connection between the
compensable work factors and her psychiatric condition.

2

By letter dated March 26, 2013, appellant’s counsel challenged Dr. Robinson’s report, noting that he questioned
the occurrence of the accepted compensable work factors. On May 29, 2013 he submitted a February 19, 2005 letter
indicating that due to a work injury appellant was giving up her bid position and becoming an unassigned regular.

4

Appellant appealed to the Board. In a decision dated July 3, 2014, the Board set aside the
November 5, 2013 OWCP decision denying her emotional condition claim.3 The Board noted
that OWCP accepted as compensable work factors that appellant’s supervisor, Mr. Miele,
committed error and abuse when he instructed appellant to improperly input scans on Express
Mail, told her to place a coworker on sick leave, and required her to indicate on 1260 forms that
letter carriers worked less than 10 hours. The Board found that Dr. Robinson’s opinion was not
based on the SOAF as he determined that she had not established her allegations of misconduct
by her supervisor. The Board remanded the case for OWCP to prepare a SOAF clearly
describing the compensable work factors and to further develop the medical evidence.4
On July 17, 2014 OWCP prepared an updated SOAF. It accepted as compensable work
factors that, in October and November 2011, Mr. Miele made appellant alter scans on Express
Mail and delivery packages and ordered her to change clock rings to avoid overtime penalties.
OWCP also indicated that, in November 2011, he erroneously told her to hand out 1260 forms to
carriers out after 6:00 p.m. Mr. Miele further told appellant to give J.C. leave under FMLA to
which she was not entitled.
By letter dated July 17, 2014, OWCP requested that Dr. Robinson review the amended
SOAF and explain whether appellant had a diagnosed condition causally related to the accepted
work factors.
In a supplemental report dated August 26, 2014, Dr. Robinson related:
“The potential new events occurred in October and November 2011, well after the
onset of [appellant’s] psychiatric symptoms. The current SOAF also indicates
that events not a factor of employment include many of the other stressors that
[she] cited. That some additional events have been found to be compensable
factors of employment does not alter any of the opinions, including the opinions
set forth in the last paragraph in response to the first question.
“I find the totality of evidence persuasive that [appellant’s] condition is related to
factors independent of her employment.”
He concluded that appellant’s emotional condition was not directly related to the compensable
factors of her employment as identified as accepted events that are factors of employment in
SOAF.
By decision dated September 30, 2014, OWCP denied appellant’s claim finding that
Dr. Robinson’s opinion constituted the weight of the medical evidence and established that she
did not have an emotional condition as a result of compensable work factors.
On October 22, 2014 appellant’s counsel requested a telephone hearing.
3

Docket No. 14-0433 (issued July 3, 2014).

4

The Board found that appellant had not established as compensable work factors that her schedule changed
unreasonably, that she was forced to give up a bid position, that she was overworked, or that she had to deal with
angry customers.

5

At the telephone hearing, held on June 18, 2015, appellant’s counsel asserted that
Dr. Robinson had not provided any rationale for his opinion and did not address whether her
condition was indirectly related to work factors by aggravation or acceleration.5
By decision dated September 4, 2015, the hearing representative affirmed the
September 30, 2014 decision.
On appeal appellant’s counsel notes that the hearing representative who issued the
September 4, 2015 decision was the same one who issued the prior decision remanded by the
Board. He asserts that SOAF minimizes the compensable work factors by describing them as
showing error by the employing establishment rather than error and abuse. Counsel also
maintains that Dr. Robinson’s report is not reasoned or based on the SOAF. He further argues
that the physician did not use the proper standard of causation in finding appellant’s condition
not directly related to employment. Counsel maintains that the case should be referred to a new
second opinion examiner in accordance with OWCP’s procedures.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.7
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.8 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

5

In a statement dated June 18, 2015, appellant’s counsel maintained that Dr. Robinson’s supplemental report was
not rationalized and did not apply the proper causation standard.
6

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

Dennis J. Balogh, 52 ECAB 232 (2001).

6

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.9
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 The opinion of the
physician must be based on a complete factual and medical background of the claimant,11 must
be one of reasonable medical certainty12 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
OWCP’s procedure manual provides as follows:
“When the [district medical adviser], second opinion specialist or referee
physician renders a medical opinion based on a SOAF which is incomplete or
inaccurate or does not use the SOAF as the framework in forming his or her
opinion, the probative value of the opinion is seriously diminished or negated
altogether.”14
ANALYSIS
On prior appeal, the Board found that Dr. Robinson, an OWCP referral physician, failed
to rely on the SOAF in reaching his conclusion that the diagnosed conditions of recurrent major
depressive disorder, panic disorder with agoraphobia, and obsessive-compulsive personality
traits were unrelated to employment as he inaccurately found that appellant had not established
her allegations of unethical or illegal acts by her supervisor. The Board remanded the case for
OWCP to clarify the SOAF and further develop the medical evidence.
On remand, OWCP prepared an updated SOAF indicating that appellant had established
as error that in October and November 2011 Mr. Miele made her change scans on Express Mail
and delivery packages and ordered her to change clock rings to avoid overtime penalties. It
further set forth that in November 2011 Mr. Miele erroneously told her to hand out 1260s to
carriers out after 6:00 p.m. He additionally required that appellant approve J.C.’s leave under
FMLA to which she was not entitled. In his February 27, 2012 statement, however, Mr. Miele
indicated that he had told her as early as July and August 2011 to manually input inaccurate
information on scans. He had also instructed supervisors to alter overtime forms during an
unspecified period from March 2011 to January 2012 and told appellant in October 10, 2011 to
approve J.C.’s leave under FMLA.
9

Id.

10

John J. Montoya, 54 ECAB 306 (2003).

11

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

12

Supra note 10.

13

Judy C. Rogers, 54 ECAB 693 (2003).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600(3)
(October 1990).

7

OWCP requested that Dr. Robinson review the July 17, 2014 SOAF and address whether
appellant had a diagnosed condition caused or aggravated by compensable work factors. On
August 26, 2014 Dr. Robinson discussed the compensable work factors set forth in the SOAF
and noted that the incidents occurred in October and November 2011, significantly later than the
start of appellant’s psychiatric condition. He opined that appellant’s condition was “not directly”
related to the compensable work factors. Dr. Robinson, however, had based her report on an
incomplete SOAF as it had not identified the proper time frames for the compensable factor.
Consequently, the basis for his conclusion that her psychiatric condition was unrelated to work
factors as it had begun well before the occurrence of the compensable work factors in
November 2011 is based on an inaccurate history.15 As discussed on prior appeal, if an OWCP
referral physician fails to utilize the SOAF in forming his opinion, or relies on an incomplete or
inaccurate SOAF, the probative value of the report is diminished or negated.16 As the SOAF
provided to Dr. Robinson did not accurately provide the dates of the compensable work factors,
his report fails to resolve the issue of whether appellant sustained an emotional condition in the
performance of duty.
Additionally, as noted by appellant’s counsel, Dr. Robinson’s finding that compensable
work factors did not directly cause her condition is insufficient to negate causal relationship.
Board precedent provides that it is not necessary to provide a significant contribution of factors
of employment to establish causal relationship. If the medical evidence revealed that a work
factor contributed in any way to appellant’s condition, such condition is employment related.17
Once OWCP undertakes to develop the medical evidence further, it has the responsibility
to do in a manner that will resolve the relevant issues in the case.18 As it has requested
clarification from Dr. Robinson, but did not receive an adequate response, it should refer
appellant on remand to another referral physician.19 OWCP should also prepare an accurate
SOAF setting forth the dates of the compensable work factors. After such further development
as deemed necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

15

Medical opinions based on an incomplete or inaccurate history are of little probative value. See Douglas M.
McQuaid, 52 ECAB 382 (2001).
16

See supra note 14.

17

See R.L., Docket No. 11-115 (issued June 14, 2011).

18

See Melvin James, 55 ECAB 406 (2004).

19

OWCP’s procedures provide, “When OWCP undertakes to develop the evidence by referring the case to an
[OWCP]-selected physician, it has an obligation to seek clarification from its physician upon receiving a report that
did not adequately address the issues that OWCP sought to develop…. Only if the second opinion physician does
not respond, or does not provide a sufficient response after being asked, should the [claims examiner] request
scheduling with another physician.” Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and
Evaluating Medical Evidence, Chapter 2.810.9(j) (June 2015).

8

ORDER
IT IS HEREBY ORDERED THAT the September 4, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion by the Board.
Issued: May 24, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

